Citation Nr: 1821419	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-11 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement an initial evaluation in excess of 70 percent prior to November 2, 2015 for service-connected post-traumatic stress disorder (PTSD) and dysthymic disorder, to include depression, schizophrenia, and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the April 2012 rating decision, the RO granted service connection for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, and assigned an evaluation of 30 percent effective September 28, 2001, the date VA received his service connection claim.  In August 2012, the Veteran filed a Notice of Disagreement (NOD), seeking a higher initial evaluation for his service-connected PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety.  In an April 2016 rating decision, a Decision Review Officer increased the 30 percent rating to a 70 percent rating effective September 28, 2001, and also assigned a 100 percent evaluation effective November 2, 2015.  As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that this case was remanded previously in May 2013 for the issuance of a Statement of the Case (SOC) and again in October 2015 for further evidentiary development.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




FINDINGS OF FACT

1. For the period prior to October 8, 2012, total occupational and social impairment due to PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, has not been shown.

2. For the period from October 8, 2012 forward, the Veteran's PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, have been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1. For the period prior to October 8, 2012, the criteria for an initial evaluation in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. For the period from October 8, 2012 forward, the criteria for a 100-percent disability rating for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (West 2012).  Percentage ratings are determined by comparing the manifestations of a particular disability with the requirements contained in VA's Schedule for Rating Disabilities.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from a disease or injury and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 3.102, 4.3.

As the Veteran here is appealing the original assignment of a disability evaluation following the award of service connection, the entire appeal period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

However, here, as the Veteran is in receipt of a 100-percent rating from November 2, 2015, this decision will only address the Veteran's claim for an initial evaluation in excess of 70 percent for the period prior to November 2, 2015.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 70-percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A total scheduler rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the DC to determine whether a higher evaluation is warranted.

Moreover, a Global Assessment of Functioning (GAF) score represents "the clinician's judgment of the individual's overall level of functioning" and is "useful in planning treatment and measuring its impact [ ] and in predicting outcome. . . . The [GAF] Scale is to be rated with respect only to psychological, social, and occupational functioning."  Diagnostic and Statistical Manual of Mental Disorders 30 (4th ed.1994) (DSM-IV); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Use of the GAF Scale, however, has been abandoned in the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  Notably, the DSM-IV is applicable in this claim.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (1997), cert. denied, 523 U.S. 1046 (1998).

Relevant Evidence

The record reflects that all of the VA treatment records relevant to the period prior to November 2, 2015 - the date from which the Veteran is in receipt of a 100-percent rating for service-connected PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety - show that the Veteran's relevant symptoms for this time period include flattened affect; emotional distress; attention, concentration, and memory problems to a moderate degree; repeated intrusive thoughts, flashbacks, and nightmares relating to trauma to a moderate degree; anger and depression to a moderate degree; trouble falling or staying asleep to more than a moderate degree; hyperalertness to more than a moderate degree; and an avoidance of others and trouble maintain relationships.  

These VA treatment records also report that the Veteran denies experiencing hallucinations, homicidal ideation and suicidal ideation.  He is further noted in these records as appearing casually dressed, neatly groomed, cooperative, alert and attentive, and having good eye contact, normal thought process and association, good insight and judgment, and intact memory.  

In these records, the Veteran was also given GAF scores of ranging from 55 to 65.  GAF scores in this range reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In October 2001, the Veteran presented to a private psychiatric medical examination.  The private doctor, Dr. M. V. F., diagnosed the Veteran with PTSD with a history of depressive and anxiety disorder, and reported that upon the mental status examination, the Veteran exhibited recurrent nightmares, insomnia, difficulty in concentrating, hyperalertness, loss of confidence in others, decreased responsiveness to the present environment with diminished interest in usual activities, feelings of detachment or estrangement from others, constricted emotional responsiveness, depressed mood, anxiety, chronic sleep impairment, fatigue, irritable mood and mild memory loss.  The private doctor did not indicate the presence of suicidal or homicidal ideation or hallucinations.  A GAF score of 60 was assigned.

In April 2003, the Veteran presented to another private psychiatric medical examination.  The private doctor, Dr. F. J. C., Jr., diagnosed the Veteran with adjustment disorder with anxious mood and chronic PTSD, and reported that upon mental status examination, the Veteran exhibited symptoms of anxiety, sweating, headaches, dizziness, GI disturbances, panic attacks, nightmares, difficulty sleeping at night, pessimism about the future, irritability, and social withdrawal.  Dr. F. J. C., Jr. further found that the Veteran was logical and coherent, oriented in person, time, and place, had no delusions or hallucinations, denied any suicidal or homicidal ideation, had adequate past memory but affected recent memory, and adequate judgment and insight.  A GAF score range of 51-71 was assigned.  

As to occupational or social functioning, Dr. F. J. C., Jr. noted that the Veteran was evaluated by him on an emergency basis because of acute anxiety and depression secondary to problems at the Veteran's place of employment.  Dr. F. J. C., Jr. noted that the Veteran has been affected emotionally for many years and his recent labor problems have exacerbated his condition.  He further suggested that if the Veteran's symptoms continued, reasonable accommodations at the Veteran's workplace were recommended.

In July 2004, the Veteran presented to a VA Psychological Evaluation.  The VA examiner tentatively diagnosed the Veteran with dysthymic disorder, and reported that upon mental examination, the Veteran was experiencing feelings of guilt, depression and anxiety, hostility, blunted affect, irritability, limited social skills, and emotional withdrawal.  The examiner also reported that the Veteran showed a clean general appearance, cooperative attitude, no delusions or hallucinations, intact orientation, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and normal memory.  

In August 2005, the Veteran presented to a follow-up examination with private Dr. M. V. F., who reported that upon mental status examination, the Veteran exhibited recurrent nightmares, insomnia, difficulty in concentrating, hyperalertness, loss of confidence in others, decreased responsiveness to the present environment with diminished interest in usual activities, feelings of detachment or estrangement from others, constricted emotional responsiveness, depressed mood, anxiety, chronic sleep impairment, fatigue, irritable mood and mild memory loss.  The private doctor did not indicate that suicidal or homicidal ideation or hallucinations were present.  A GAF score of 65 was assigned.  

In July 2007, the Veteran presented to another private psychiatric medical examination.  The private doctor, Dr. R. C., diagnosed the Veteran with major depression and anxiety.  Dr. R. C. noted the Veteran's reports of experiencing symptoms of feeling worthless and helpless to the point that he had multiple episodes of suicidal thoughts.  Upon examination, the Veteran was then reported by Dr. R. C. as experiencing depressed mood, anxiety with isolating behavior, low speech in tone and volume, sleeping problems, anxiety, nightmares, and poor concentration.  Further, the Veteran was reported to be alert, oriented to person, time, and place, and as being well-dressed and well-kept.  Dr. R. C. also stated that the Veteran denied having hallucinations and suicidal or homicidal ideations "even though he experiences recurrent death thoughts and multiple episodes of suicidal thoughts."  Dr. R. C. also reported that no delusions were noted.  A GAF score of 45 was assigned.  

As to his occupational or social functioning, Dr. R. C. noted that the Veteran's depression had worsened with an increase in irritated and aggressive behavior, and that the Veteran had become more and more isolated and unable to tolerate any kind of stress even with treatment.  Dr. R. C. further stated that when the Veteran started his service, he had no history of anxiety and it was during service that he started suffering from acne, and that due to the severity of his acne condition, he started suffering from anxiety, which continues to worsen with the worsening of his acne.  Dr. R. C. further concluded that the Veteran's anxiety disorder is directly associated to his condition of acne.

In October 2007, the Veteran presented to a VA Compensation and Pension Mental Disorders Examination (VA examination).  The examiner diagnosed the Veteran with dysthymic disorder and alcohol abuse in early remission.  The examiner noted the Veteran's reports of experiencing symptoms of moderate lack of concentration five times per week, moderate depressed mood with crying spells on a daily basis, moderate feelings of worthlessness on a daily basis, moderate low self-esteem on a daily basis, moderate social withdrawal on a daily basis, severe nervousness on a daily basis, and severe worry on a daily basis.  The examiner also reported that the Veteran showed a clean general appearance, cooperative attitude, unremarkable thought process and thought content, no delusions or hallucinations, intact orientation, no inappropriate behavior, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and normal memory.  The examiner rated the Veteran with a GAF score of 70 for Dysthymic Disorder and 70 for Alcohol Abuse in Early Remission.  

As to his occupational or social functioning, the examiner determined that there was neither a total and occupational and social impairment nor a reduced reliability and productivity due to mental disorder signs and symptoms or even mild decreased work efficiency and ability to perform occupational tasks.  The examiner stated that the Veteran's mental disorder symptoms are controlled by continuous medication.

In March 2010, the Veteran presented to another private psychiatric medical examination.  The private doctor, Dr. F. J. C., Jr., diagnosed the Veteran with chronic major depression in partial remission, chronic PTSD in partial remission, chronic panic disorder in partial remission, and reported that the Veteran exhibited symptoms of depression, lack of concentration, nightmares, social withdrawal, panic symptoms, and lack of concentration.  Dr. F. J. C., Jr. further reported that the Veteran denied any suicidal or homicidal ideation.  A GAF score range of 61-70 was assigned.

In May 2011, the Veteran presented to another VA examination.  The examiner diagnosed the Veteran with dysthymic disorder and PTSD.  The Veteran reported to the examiner that he was experiencing symptoms of nightmares three nights a week, severe social isolation daily, severe anxiety daily, severe intrusive thoughts daily, and severe emotional numbness.  The examiner also reported that the Veteran showed a clean general appearance, guarded attitude, constricted affect, an overabundance of ideas and preoccupation with respect to thought process and thought content, no delusions or hallucinations, intact orientation, no inappropriate behavior, no obsessive or ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, and normal remote and recent memory but severely impaired immediate memory.  A GAF score of 52 for PTSD was assigned.  As to the Veteran's occupational or social functioning, the examiner determined that functional status and quality of life was impaired due to his symptomology.

Finally, an October 8, 2012 VA Review PTSD Disability Benefits Questionnaire (DBQ) is of record.  The DBQ states that the Veteran has a current diagnosis of chronic PTSD also called schizophrenia, anxiety, dysthymic disorder, and depression.  The DBQ reports that the Veteran has been experiencing symptoms of nightmares, flashbacks and panic attacks in spite of his treatment.  He has also had performance problems in previous jobs.  His other symptoms were reported to include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, chronic sleep impairment, impairment of short and long term memory, memory loss for names of close relatives, flattened affect, circumstantial/circumlocutory or stereotyped speech, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, persistent delusions or hallucinations, neglect of personal appearance and hygiene, disorientation to time or place, intermittent inability to perform activities.  The DBQ provides that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and or mood.  A GAF score of 45 was provided.

Legal Analysis

A. For the period prior to October 8, 2012, entitlement to an initial evaluation in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, is denied.

After reviewing all of the relevant evidence, the Board finds that for the period prior to October 8, 2012, the preponderance of the evidence reflects that the Veteran's PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, have been productive of occupational and social impairment with deficiencies in most areas throughout the entire period on appeal.  

While the Board notes that Dr. F. J. C., Jr. opined in the April 2003 private psychiatric medical examination report that the Veteran's occupational and social functioning was affected by his emotional problems and that he recommended that the Veteran obtain reasonable accommodations in his work place if needed, the Board also notes that Dr. F. J. C. did not, however, find that the Veteran's social and occupational impairment was total.  Moreover, the October 2007 and May 2011 VA examiners, the only other examiners who specifically opined on this matter, similarly found that the Veteran's social and occupational impairment was not total for this period.

Moreover, while the Board notes that at the July 2007 private psychiatric medical examination the Veteran expressed that he "experiences recurrent death thoughts and multiple episodes of suicidal thoughts," suicidal ideation is a symptom that is already contemplated by the criteria for a 70-percent rating, of which the Veteran is already in receipt.  To qualify for a 100 percent evaluation, there must be evidence of a persistent danger of hurting oneself, and the medical and lay evidence of record do not support that such a symptom or similar symptom exists for this time period.  However, here, the Veteran denied having suicidal ideation at all of his other examinations.

Furthermore, as to the Veteran's memory, the medical evidence of record describes the Veteran's memory to be ranging from normal and intact, to mildly impaired, to moderately impaired, and finally, to as being normal in remote and recent memory but severely impaired in immediate memory.  Nevertheless, the Board finds that these levels of impairment are contemplated by even lower evaluations, such as the 50 percent evaluation, which accounts for "impairment of short and long-term memory."  It is also dispositive that here, the Veteran's medical records and examination reports show that the Veteran was oriented to person, place, and time, and was able to maintain basic activities of daily living, throughout this entire time period prior to October 8, 2012.  

The Board also acknowledges that during the period prior to October 8, 2012, the Veteran reported that he was experiencing flashbacks and nightmares.  However, the Board notes that "persistent delusions or hallucinations," or anything similar (see Mauerhan, 16 Vet. App. at 436), are not present to the requisite levels of frequency, severity, and duration, that would allow for a higher rating of 100 percent.  See id.; see also Vazquez-Claudio, 713 F.3d at 117.  In fact, none the Veteran's medical records and examination reports demonstrate that the Veteran had any impairment in thought process or communications or delusional ideas, prior to October 8, 2012.

There is also evidence of impaired impulse control prior to October 8, 2012, as the Veteran admitted to experiencing anger, irritability, and hostility, during this period.  However, these symptoms are fully accounted for in the 70-percent evaluation criteria.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 ("impaired impulse control, such as unprovoked irritability with periods of violence").  

In short, the record demonstrates that prior to October 8, 2012, there was significant impairment associated with PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, especially in areas such as work, social and family relations, judgment, thinking, and mood, which more nearly approximates a rating of 70 percent.  See 38 C.F.R § 4.7.  However, a 100-percent rating is not warranted, as the preponderance of the evidence is against a finding of total occupational and social impairment due to PTSD at any time during the period on appeal prior to October 8, 2012.  As noted above, the Veteran regularly appeared at VA appointments well-groomed and with good hygiene, and was consistently alert and socially appropriate.  He consistently denied having any persistent delusions or hallucinations, and the medical evidence of record indicates that he was able to communicate clearly during this period.  There is also no evidence of psychosis.  Indeed, the record shows that the Veteran has been orientated to time and place.  Furthermore, although the Board recognizes that the Veteran once reported suicidal ideation, there is nevertheless no evidence to indicate that he was in persistent danger to himself or anyone else, prior to October 8, 2012. 

It is also notable that no examiner found, no medical records show, and the Veteran himself did not assert, that the Veteran experienced any symptom specifically contemplated under the 100-percent rating of DC 9411, to the requisite levels of frequency, severity, and duration that would allow for a higher rating of 100 percent.  See also Vazquez-Claudio, 713 F.3d at 117.  

In light of the above, the Board finds that the Veteran's PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, symptoms, considered in isolation from his other service-connected disabilities, do not demonstrate total impairment, as illustrated by the criteria for a 100-percent rating, for the period prior to October 8, 2012.  

Further, while GAF scores are no longer used, the Board also acknowledges the assignment of GAF scores ranging from 45 to 70 that was given to the Veteran during the appeal period prior to October 8, 2012, and finds that none of the GAF scores assigned during the appeal period provide the basis for assigning a 100-percent rating prior to October 8, 2012.  According to DSM-IV, a GAF score ranging from 41-50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Here, however, when all of the evidence and findings contained therein are considered, including the absence in the objective medical evidence and the absence in the Veteran's own statements showing that the Veteran has exhibited during the appeal period prior to October 8, 2012 any symptoms contemplated under the 100-percent rating of DC 9411, the Board finds that the overall evidence establishes a level of impairment prior to October 8, 2012 that is consistent with the Veteran's currently assigned 70-percent rating.

The Board has also considered the Veteran's statements regarding his PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, symptoms.  The Veteran's statements are competent evidence as to the symptoms of his PTSD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's symptoms has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's disability than his statements.  Given such, the Board does not find that a rating of 100 percent, as the record stands, is warranted for the appeal period prior to October 8, 2012.

In sum, the evidence shows that the overall impairment caused by the Veteran's PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, symptomatology, while not squarely within the symptomatology for a 70-percent rating, as his symptomatology is also consistent with criteria in ratings lower than 70 percent, more nearly approximates occupational and social impairment with reduced reliability and productivity, for the period on appeal prior to October 8, 2012.  Therefore, an initial rating in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, for the period on appeal prior to October 8, 2012, must be denied.

B. For the period from October 8, 2012 forward, entitlement to an initial evaluation in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, is granted.

The evidence of record reflects that from October 8, 2012, the Veteran has suffered severe, extremely disabling PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, which require a rating of 100-percent.  As discussed above, the Veteran was also evaluated on October 8, 2012.  At this evaluation, the examiner reported that the Veteran was experiencing symptoms, including near continuous panic or depression affecting the ability to function independently, persistent delusions or hallucinations, disorientation to time or place, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.

Thus, the Board finds, when resolving doubt in the Veteran's favor, that his PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, have been productive of total social and occupational impairment since his October 8, 2012 DBQ.  Thus, a 100-percent schedular evaluation is warranted from October 8, 2012, the date of the October 8, 2012, DBQ.  In fact, the Veteran's symptoms of near continuous panic or depression affecting the ability to function independently, persistent delusions or hallucinations, disorientation to time or place, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, which were reported for the first time on this DBQ, are specifically contemplated by the criteria for a 100-percent rating, pursuant to the General Ratings Formula.  See 38 C.F.R. § 4.130.

Accordingly, resolving doubt in the Veteran's favor, the Board concludes that for the period from October 8, 2012 forward, the medical and lay evidence of record supports an initial evaluation of 100 percent.  See 38 C.F.R. § 4.130, DC 9411; 38 C.F.R § 4.132, DC 9411.


ORDER

For the period prior to October 8, 2012, entitlement to an initial evaluation in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, is denied.

For the period from October 8, 2012 forward, entitlement to an initial evaluation in excess of 70 percent for PTSD and dysthymic disorder, to include depression, schizophrenia, and anxiety, is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


